Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 2, 2022 has been entered.
Claims 1-4 and 6-10 remain pending in the application, and are examined. Claim 5 is canceled.
Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed February 3, 2022. However, Applicant’s amendments have also resulted in new 112(b) rejections, detailed below.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is unclear because Lns. 3-6 recite, “at least two reference bases for arranging on a single modular reference base one analyzer system and further one corresponding separate supply device, wherein each separate supply device…”. However, it is unclear if the analyzer system and corresponding separate supply device are positively recited or not. Further, it is unclear if the “at least two reference bases” are the same type as the “modular reference base” later claimed, i.e. they are modular, or a different type of reference base. Finally, the above limitation is unclear as to why it reads “each separate supply device “ when only one separate supply device is arranged as currently claimed. Is it Applicant’s intention that each of the at least two modular reference bases each comprise an analyzer system and a corresponding separate supply device? Further clarification is needed. For purposes of compact prosecution, the above limitation has been examined as requiring that each of the at least two modular reference bases comprises an analyzer system and a corresponding separate supply device, and to read, “at least two modular reference bases, wherein on each single modular reference base one analyzer system and further one corresponding separate supply device is arranged, wherein each separate supply device…”.
Further regarding claim 1, Ln. 8 recites, “an analyzer system arranged in said modular reference base”. However, it is unclear whether “an analyzer system” refers to the previously recited “one analyzer system” on each single modular reference base, and which modular reference base is being referred to by “said modular reference base”. Further clarification is needed. For purposes of compact prosecution, the above limitation has been examined as “the corresponding analyzer system arranged in each respective single modular reference base”.
Further regarding claim 1, Ln. 9 lacks clarity for the use of the term “wherein the single modular reference base”, as the use of the term “each separate supply device” earlier in the claim and the term “each analyzer system” later in the claim seem to imply that it’s Applicant’s intention that each of the single modular reference bases comprises an analyzer system and a corresponding separate supply device. For purposes of compact prosecution, the above limitation has been examined as “wherein each single modular reference base”.
Further regarding claim 1, Lns. 10-11 recite, “the analyzer system from the modular reference base”. However, it’s unclear which analyzer system is being referred to because, as previously stated, the claim has been examined as requiring that each of the at least two modular reference bases comprises an analyzer system and a corresponding separate supply device. Further, the term “the modular reference base” is unclear, because claim 1 previously recites multiple modular reference bases. For purposes of compact prosecution, the above limitation has been examined as, “a corresponding analyzer system from each single modular reference base”.
Further regarding claim 1, Ln. 12 recites, “the single modular reference base”. However, this limitation is unclear, as the use of the term “each separate supply device” earlier in the claim and the term “each analyzer system” later in the claim seem to imply that it’s Applicant’s intention that each of the single modular reference bases comprises an analyzer system and a corresponding separate supply device. For purposes of compact prosecution, the above limitation has been examined as “each single modular reference base”.
Further regarding claim 1, Lns. 13-14 recite “while the analyzer system on the same reference base is pulled out”. However, it is unclear which modular reference base “the same reference base” is referring to. Therefore, it is unclear which modular reference bases’ analyzer system is being referred to in the above limitation. For purposes of compact prosecution, the above limitation has been examined as “while the individually removed analyzer system is pulled out” to provide further clarity as to which analyzer system is being referred to here.
	Examiner’s Note: It appears that claim 1 has been drafted to claim that each of the at least two modular reference bases has one analyzer system and a corresponding separate supply device. As such, the Examiner has examined claim 1 as if this is the case, and made the 112(b) rejections accordingly. If it is Applicant’s intention to claim that only a single one of the at least two modular reference bases needs to comprise one analyzer system and a corresponding separate supply device, then the above claim 1 will need to be amended to overcome 112(b) rejections relating to this interpretation of the claims, e.g. disagreement over the use of the term “each separate supply device”, “each analyzer system” when only a single analyzer system and single separate supply device are claimed.
Regarding claim 2, Lns. 1-2 recite “wherein the single modular reference base”. However, as previously mentioned, this limitation is unclear, as the use of the terms “each separate supply device” and “each analyzer system” in claim 1 seem to imply that it’s Applicant’s intention that each of the single modular reference bases comprises an analyzer system and a corresponding separate supply device. For purposes of compact prosecution, the above limitation has been examined as “wherein each single modular reference base”.
Regarding claim 3, Lns. 1-3 recite, “wherein the separate supply device…the analyzer system”. However, as previously mentioned, this limitation is unclear, as the use of the terms “each separate supply device” and “each analyzer system” in claim 1 seem to imply that it’s Applicant’s intention that each of the single modular reference bases comprises an analyzer system and a corresponding separate supply device. For purposes of compact prosecution, the above limitation has been examined as “wherein each separate supply device…the corresponding analyzer system”.
Regarding claim 4, Ln. 1 recites “the track device”. However, as previously mentioned, the claims seem to be drafted with the intention of claiming multiple separate supply devices, and claim 3, which claim 4 depends on, has detailed the separate supply devices as being track devices. For purposes of compact prosecution, the above limitation has been examined as “each track device”.
Claim 6 contains similar issues regarding the use of the term “the track device”, and is similarly rejected.
Further regarding claim 4, Ln. 2 recites, “the analyzer system”. However, as previously mentioned, this limitation is unclear, as the use of the terms “each separate supply device” and “each analyzer system” in claim 1 seem to imply that it’s Applicant’s intention that each of the single modular reference bases comprises an analyzer system and a corresponding separate supply device. For purposes of compact prosecution, the above limitation has been examined as “the corresponding analyzer system”.
Regarding claim 9, Lns. 1-2 recite, “the modular reference base”. However, as previously mentioned, this limitation is unclear, as the use of the terms “each separate supply device” and “each analyzer system” in claim 1 seem to imply that it’s Applicant’s intention that each of the single modular reference bases comprises an analyzer system and a corresponding separate supply device. For purposes of compact prosecution, the above limitation has been examined as “wherein each single modular reference base”.
Regarding claim 10, Ln. 6 recites “wherein each separate supply device”. However, in claim 10, only a single separate supply device has been claimed. For purposes of compact prosecution, the above limitation has been examined as “wherein the separate supply device”.
Further regarding claim 10, Lns. 8-9 recite, “an analyzer system arranged in said modular reference base”. However, it is unclear if this analyzer system is the same as or different from the one analyzer system previously claimed in claim 10. Further, claim 10 previously recites at least two modular reference bases. Therefore, it is unclear which modular reference base is being referred to here. For purposes of compact prosecution, the above limitation has been examined as “the analyzer system arranged in the single modular reference base”.
Further regarding claim 10, the claim recites in Lns. 10, 11, and 13 “the modular reference base”. However, claim 10 previously recites at least two modular reference bases. Therefore, it is unclear which modular reference base is being referred to here. For purposes of compact prosecution, the above limitations have been examined in each instance as “the single modular reference base”.
Further regarding claim 10, Lns. 14-15 recite, “the analyzer system on the same reference base” However, it’s unclear what the same reference base is, as claim 10 previously recites at least two modular reference bases. For purposes of compact prosecution, the above limitation has been examined as “the analyzer system on the single modular reference base”.
Claims 7 and 8 are rejected as depending on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Pat. No. 6,337,050; already of record) in view of Yamada et al. (US Pat. No. 5,746,976; hereinafter Yamada; already of record).

Regarding claim 1, Takahashi discloses a system for arranging multiple analyzer systems (Col. 3 Lns. 39-67, see Fig. 1 at transportation line units 1a-1i and treatment units 2-9, each of the treatment units connected detachably to the transportation line units separately from each other. Each of the treatment units can be considered analyzer systems, as they are involved in chemical analysis, Col. 6 Lns. 35-44). The system comprises:
	at least two modular reference bases, wherein on each single modular reference base one analyzer system and further one corresponding separate supply device is arranged (Col. 3 Lns. 39-67, see Fig. 1 at treatment units 2-9, and transportation line units 1a-1i, i.e. separate supply devices for each treatment unit, Col. 8 Lns. 32-45, see also Figs. 4A-4C, which show the surface on which each treatment unit 70 is placed to connect to rack transportation assembly 30. Each surface on which the treatment units/rack transportation assembly are placed can be considered a modular reference base). Each separate supply device is separable from its corresponding analyzer system and is configured to transport samples or material for processing of samples to the corresponding analyzer system arranged in each respective single modular reference base (Col. 3 Lns. 39-67, see Fig. 1, Col. 4 Lns. 33-54, as the rack transportation unit 1 can move the rack from the buffer unit 2a to the centrifuge unit 3, it is implied that the rack transportation unit 1 can move racks to different treatment unit located along the rack transportation unit 1, see also Col. 4 Lns. 18-32, which shows that a controller determines whether a rack will be dropped in at a treatment unit via the rack transportation system).
	Each single modular reference base component comprises a system to individually remove a corresponding analyzer system from each single modular reference base while the corresponding separate supply device for each analyzer system remains in a fixed position on each single modular reference base for supplying other analyzer systems on different modular reference bases while the individually removed analyzer system is pulled out (Col. 3 Lns. 39-67, Col. 10 Lns. 14-24, see Fig. 5 at treatment units 70a, 70b comprising plates 15a, 15b, which are detachable from plates 14a, 14b of rack transportation assembly 10, see also Fig. 1).
	Takahashi fails to explicitly disclose that the system to individually remove a corresponding analyzer system is a guide and rail system.
	Yamada is in the analogous field of modular analyzer units (Yamada; Col. 1 Lns. 7-10, see Fig. 1). Yamada teaches a system to individually remove a corresponding analyzer system that is a guide and rail system (Yamada; Col. 4 Lns. 15-49, see Fig. 1 at guides 13 on container case 2 for moving the gas analyzers 1 in and out of the container case 2. The gas connectors 17 remain in a fixed position on the container case 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system to individually remove a corresponding analyzer system in the system of Takahashi to be a guide and rail system as in Yamada, as Yamada teaches that a guide and rail system can be used to remove an analyzer unit securely and smoothly independently and without interference from other analyzing units (Yamada Col. 3 Lns. 5-10).	
	Note: The instant Claims contain a large amount of functional language (ex: “to individually remove a corresponding analyzer system…”, “for supplying other analyzer systems on different modular reference bases…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 3, modified Takahashi discloses the system of claim 1. Modified Takahashi further discloses that each separate supply device is a track device for transporting samples and/or material for processing of samples to the corresponding analyzer system (Takahashi; Col. 3 Lns. 39-67, see Fig. 1 at transportation line units 1a-1i, which appear capable of transporting samples and/or material to each treatment unit).

Regarding claim 6, modified Takahashi discloses the system of claim 3. Modified Takahashi further discloses that each track device is connected to an input/output device (Takahashi; Col. 4 Lns. 34-54, Col. 5 Lns. 39-45, Col. 6 Lns. 58-64, see Fig. 2 at rack loader unit 50 and rack storage unit 60 integrated with rack transportation system 1).

Regarding claim 7, modified Takahashi discloses the system of claim 6. Modified Takahashi further discloses that the input/output device has an access for loading and unloading samples and/or material for processing samples (Takahashi; Col. 4 Lns. 34-54, Col. 5 Lns. 39-45, Col. 6 Lns. 58-64, see Fig. 2 at rack loader unit 50 and rack storage unit 60 integrated with rack transportation system 1).

Regarding claim 9, modified Takahashi discloses the system of claim 1. Modified Takahashi further discloses that each single modular reference base is configured to arrange analyzer systems of different size (Takahashi; Col. 6 Lns. 35-44, Col. 10 Lns. 45-53, see Fig. 6 showing the cluster of treatment units 20, many of which are of different sizes).

Regarding claim 10, Takahashi discloses a method for arranging multiple analyzer systems (Col. 3 Lns. 39-67, see Fig. 1 at transportation line units 1a-1i and treatment units 2-9, each of the treatment units connected detachably to the transportation line units separately from each other. Each of the treatment units can be considered analyzer systems, as they are involved in chemical analysis, Col. 6 Lns. 35-44). The method comprises the steps of
	providing at least two modular reference bases (Col. 3 Lns. 39-67, see Fig. 1 at treatment units 2-9, and transportation line units 1a-1i, i.e. separate supply devices for each treatment unit, Col. 8 Lns. 32-45, see also Figs. 4A-4C, which show the surface on which each treatment unit is placed. Each surface on which the treatment units are placed can be considered a modular reference base, Col. 10 Lns. 14-24, see Fig. 5 at treatment units 70a, 70b comprising plates 15a, 15b, which are detachable from plates 14a, 14b of rack transportation assembly 10).
	Arranging on a single modular reference base one analyzer system and further one corresponding separate supply device wherein the separate supply device is separable from its corresponding analyzer system and is configured to transport samples or material for processing of samples to the analyzer system arranged in the single modular reference base (Col. 3 Lns. 39-67, see Fig. 1 at treatment units 2-9, and transportation line units 1a-1i, i.e. separate supply devices for each treatment unit, Col. 8 Lns. 32-45, see also Figs. 4A-4C, which show the surface on which each treatment unit 70 is placed to connect to rack transportation assembly 30. Each surface on which the treatment units/rack transportation assembly are placed can be considered a modular reference base, Col. 10 Lns. 14-24, see Fig. 5 at treatment units 70a, 70b comprising plates 15a, 15b, which are detachable from plates 14a, 14b of rack transportation assembly 10).
	Removing the one analyzer system from the single modular reference base on a system of the single modular reference base (Col. 3 Lns. 39-67, Col. 10 Lns. 14-24, see Fig. 5 at treatment units 70a, 70b comprising plates 15a, 15b, which are detachable from plates 14a, 14b of rack transportation assembly 10, see also Fig. 1).
	Keeping the corresponding one separate supply device for the removed analyzer system in a fixed position on the single modular reference base for supplying other analyzer systems on different modular reference bases while the analyzer system on the single modular reference base is pulled out (Col. 3 Lns. 39-67, Col. 10 Lns. 14-24, see Fig. 5 at treatment units 70a, 70b comprising plates 15a, 15b, which are detachable from plates 14a, 14b of rack transportation assembly 10, see also Fig. 1. The transportation units remain in the same place, while the treatment units are detached).
	Takahashi fails to explicitly disclose that the system to remove the one analyzer system from the single modular reference base is a guide and rail system.
	Yamada is in the analogous field of modular analyzer units (Yamada; Col. 1 Lns. 7-10, see Fig. 1). Yamada teaches a system to individually remove an analyzer system that is a guide and rail system (Yamada; Col. 4 Lns. 15-49, see Fig. 1 at guides 13 on container case 2 for moving the gas analyzers 1 in and out of the container case 2. The gas connectors 17 remain in a fixed position on the container case 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify system to remove the one analyzer system from the single modular reference base in the method of Takahashi to be a guide and rail system as in Yamada, as Yamada teaches that a guide and rail system can be used to remove an analyzer unit securely and smoothly independently and without interference from other analyzing units (Yamada Col. 3 Lns. 5-10).	

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Yamada, as applied to claims 1, 3, 6, 7, 9, and 10 above, further in view of Malterer et al. (US Pub. No. 2003/0215357; hereinafter Malterer; already of record).

Regarding claim 2, modified Takahashi discloses the system of claim 1. Modified Takahashi further discloses each single modular reference base (see Claim 1 above at Takahashi teaching each single modular reference base in Col. 3 Lns. 39-67, Fig. 1).
	Modified Takahashi fails to explicitly disclose that each single modular reference base comprises a power and data connection in a form of a dock-connection.
	However, Malterer is in the analogous field of modular analyzer systems (Malterer; [0011], [0070]-[0071]). Malterer teaches a power and data connection in a form of a dock-connection (Malterer [0058]-[0060], connection plug 108). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each single modular reference base in the system of modified Takahashi to comprise a dock-connection as in Malterer, as Malterer teaches that a dock-connection can be used to allow communication connections with modules as well as connect the modules to any necessary resources (Malterer [0058]-[0060]).

Regarding claim 8, modified Takahashi discloses the system of claim 6. Modified Takahashi further discloses the input/output device (see Claim 6 above at Takahashi teaching the input/output device in Col. 4 Lns. 34-54, Col. 5 Lns. 39-45, Col. 6 Lns. 58-64, Fig. 2).
	Modified Takahashi fails to explicitly disclose that the input/output device is connected to liquid reservoirs for providing liquids necessary for processing samples.
However, Malterer teaches a device that is connected to liquid reservoirs for providing liquids necessary for processing samples (Malterer; [0090]-[0091], FIG. 11 shows an embodiment of a pipetting shelf module 1000. A pipetting shelf module 1000 will generally include a transfer facilitator 220 and a series of stations for acting on the physical object as its on-board mechanisms. In this case there are the stations 1001 and 1003. Station 1001 comprises a dispensing manifold for dispensing reagents into microtiter plates 121 and station 1003 comprises a pipetter for pipetting. The transfer facilitator 220 comprises a conveyor moving six plate positions 1005 through the two stations.  The pipetting shelf module 1000 also includes an on-board resource supply 1009 of reagents which may, in an embodiment, be maintained at specific temperatures, pressures, or other environmental factors either in conjunction with the rest of the pipetting shelf module 1000 or on their own. Temperature alteration of the reagents may be accomplished by the pipetting shelf module 1000 being provided with chilled or heated water from the central control system 183 which is then used to alter the temperature of reagent enclosure 1008 specific to this shelf module…five sample microtiter plates…). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the input/output device in the system of modified Takahashi to be connected to liquid reservoirs for providing liquids necessary for processing samples as in Malterer, as Malterer teaches liquid reservoirs for controlling temperature and pressure of reagents prior to mixing into sample microtiter plates ([0090]-[0091]). Therefore, the liquid reservoirs can be used to ensure that the liquids are maintained at conditions suitable for mixing with samples.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Yamada, as applied to claims 1, 3, 6, 7, 9, and 10 above, further in view of Pollack et al. (US Pub. No. 2015/0064802; hereinafter Pollack; already of record).

Regarding claim 4, modified Takahashi discloses the system of claim 3. Modified Takahashi further discloses each track device (see Claim 3 above at Takahashi teaching the track devices in Col. 3 Lns. 39-67, Fig. 1).
	Modified Takahashi fails to explicitly disclose that each track device comprises a guide and rail system to supply the corresponding analyzer system with samples and/or material for processing samples.
	Pollack is in the analogous field of sample transportation in clinical analyzers (Pollack [0002]). Pollack teaches a track device comprising a guide and rail system to supply a corresponding analyzer system with samples and/or material for processing samples (Pollack; [0064], see Fig. 3A at analyzer modules 205, 205A, and 205B, each having internal paths 210, 210A, and 210B respectively, which are made of track segments, to allow for internal independent queueing of samples within each analyzer module, [0119], the track may provide rails for guiding the carrier along a single dimension). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the track device in the system of modified Takahashi to include a track device comprising a guide and rail system to supply a corresponding analyzer system with samples and/or material for processing samples as in Pollack, as Pollack teaches that a guide and rail system can be used to transport a carrier along a single dimension (Pollack; [0064], Fig. 3A, [0119]).

Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 4-5 of their Remarks that Yamada and Malterer do not teach a reference base that comprises one analyzer system and a separate supply device, wherein the analyzer can be moved off the reference base on a guide and rail system, while the separate supply device remains fixed in place and is capable of supplying other analyzer systems on different reference bases. While the Examiner agrees with this assertion, the Examiner has rejected the above limitations using Takahashi to teach a reference base that comprises one analyzer system and a separate supply device, wherein the analyzer system can be moved off the reference base, while the separate supply device remains fixed in place and is capable of supplying other analyzer systems on different reference bases, and has used Yamada to teach a guide and rail system for moving an analyzer off of a reference base. For a more detailed explanation, please see the rejections of claims 1 and 10 in the Claim Rejections-35 USC 103 section of this instant Office Action. Applicant’s amendments necessitated the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798      

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798